USCA4 Appeal: 21-2387      Doc: 11         Filed: 01/14/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-2387


        In re: PERCY JAMES TUCKER,

                            Petitioner.



                   On Petition for Writ of Mandamus. (2:09-cr-00182-AWA-DEM-1)


        Submitted: January 10, 2022                                       Decided: January 14, 2022


        Before MOTZ and THACKER, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Petition denied by unpublished per curiam opinion.


        Percy James Tucker, Petitioner Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-2387      Doc: 11         Filed: 01/14/2022     Pg: 2 of 2




        PER CURIAM:

               Percy James Tucker petitions for a writ of mandamus, asking us to order the district

        court to stay the proceedings in his criminal case and to vacate the court’s order revoking

        his supervised release. “[M]andamus is a drastic remedy that must be reserved for

        extraordinary situations.” In re Murphy-Brown, LLC, 907 F.3d 788, 795 (4th Cir. 2018)

        (internal quotation marks and citations omitted). “Courts provide mandamus relief only

        when (1) petitioner ‘ha[s] no other adequate means to attain the relief [he] desires’; (2)

        petitioner has shown a ‘clear and indisputable’ right to the requested relief; and (3) the

        court deems the writ ‘appropriate under the circumstances.’” Id. (quoting Cheney v. U.S.

        Dist. Court, 542 U.S. 367, 380-81 (2004)). The writ of mandamus is not a substitute for

        appeal after final judgment. Will v. United States, 389 U.S. 90, 97 (1967); In re Lockheed

        Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

               We have reviewed Tucker’s petition and amended petition, and we conclude that he

        fails to show that he is entitled to the requested relief. Accordingly, we deny the petition

        and amended petition for a writ of mandamus. We dispense with oral argument because

        the facts and legal contentions are adequately presented in the materials before this court

        and argument would not aid the decisional process.

                                                                              PETITION DENIED




                                                     2